                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                       SOUTHERN DIVISION at PIKEVILLE


THOMAS MARTIN MULLINS,                    )
                                          )
     Plaintiff,                           )              Civil Case No.
                                          )             7:18-cv-002-JMH
v.                                        )
                                          )            MEMORANDUM OPINION
                                          )                 AND ORDER
NANCY A. BERRYHILL, ACTING                )
COMMISSIONER OF SOCIAL                    )
SECURITY,                                 )
                                          )
     Defendant.                           )

                                         ***

     Plaintiff Thomas Martin Mullins brings this action under 42

U.S.C.   §   405(g)     to   challenge    Defendant     Commissioner’s    final

decision     denying    Plaintiff’s      application    for   Social   Security

Disability Insurance Benefits and Supplemental Security Income.

[DE 1]. The specific matters currently before the Court include

Plaintiff’s Motion for Summary Judgment [DE 17] and Defendant’s

Motion for Summary Judgment [DE 19]. Both matters are now ripe for

decision, and for the reasons discussed below, Plaintiff’s Motion

for Summary Judgment [DE 17] will be denied, and Defendant’s Motion

for Summary Judgment [DE 19] will be granted. Accordingly, the

Court will affirm the Commissioner’s decision, as it is supported

by substantial evidence.
                 I. FACTUAL AND PROCEDURAL BACKGROUND

     On July 20, 2013, Plaintiff filed both a Title II application

for a period of disability and disability insurance benefits and

a Title XVI application for supplemental security income, alleging

his disability began on February 14, 2012. [Tr. 143-46]. At the

time of Plaintiff’s alleged disability onset date, he was 47 years

old. [Tr. 357-64]. Plaintiff is a high school graduate, and his

past relevant work was as a coal mine shuttle car operator and a

coal mine scoop operator. [Tr. 357-64]. In Plaintiff’s application

materials, he initially alleged he was unable to work due to both

physical and mental impairments, including anxiety, depression,

high blood pressure, arthritis, and pain in the lower back, neck,

left knee, arms, and shoulders, which arose from injuries to his

neck and back that occurred while he was working in the mines.

[Tr. 395]; see also [Tr. 429, 475, 694].

     Plaintiff received treatment from pain management specialists

James Chaney, M.D., Peter Wright, M.D., Ballard Wright, M.D., and

the Wrights’ nurse practitioner, Rebecca Moore. [Tr. 475-77, 478-

500, 583-89, 641-57, 669-8]. On January 28, 2013, Plaintiff began

seeing John W. Gilbert, M.D., for his back pain. [Tr. 508-13].

Initially, Dr. Gilbert recommended physical therapy and facet

blocks.   [Tr.   508].   However,   Dr.   Gilbert’s   initial   treatments

proved insufficient, so on October 10, 2013, he performed a

cervical decompression fusion surgery on Plaintiff. [Tr. 543-46].

                                     2
Plaintiff’s treatment with Dr. Gilbert, Dr. Peter Wright, and Dr.

Ballard Wright will be discussed further herein.1

        Plaintiff’s   claims     were     denied     initially      and   on

reconsideration. [Tr. 143, 144, 197, 198]. After a March 31, 2015

hearing [Tr. 117-42], on April 13, 2015, an Administrative Law

Judge    (“ALJ”)   reviewed    the   evidence   of   record   and    granted

Plaintiff’s applications. [Tr. 199-209]. However, on February 2,

2016, the Appeals Council vacated the ALJ’s April 13, 2015,

Decision    [Tr.   199-209]    and   remanded   this   case   for    further

proceedings because the Appeals Council found the ALJ’s April 13,

2015, Decision [Tr. 199-209] was not supported by substantial

evidence. [Tr. 210-16]. Pursuant to the Appeals Council’s remand,

on April 6, 2016, a second hearing [Tr. 79-116] was held, and on

June 28, 2016, an ALJ reviewed the evidence of record and denied

Plaintiff’s applications. [Tr. 24-45]. In denying Plaintiff’s

applications, the ALJ found the Plaintiff had severe breathing and

neck and lower back pain and should avoid concentrated exposure to

vibration and fumes, odors, dusts, gases, and poor ventilation.

[Tr. 29, 31]. The ALJ determined Plaintiff could perform light

work, including the following restrictions: frequent climbing of

ramps and stairs; no climbing of ladders, ropes, or scaffolds;


1
 Since Plaintiff’s arguments are limited to the ALJ’s consideration
of Dr. Gilbert and Dr. Peter Wright’s opinions, the Court will
focus primarily on their treatment of Plaintiff, as opposed to
Plaintiff’s treatment from other sources.
                                      3
occasional      stooping,   kneeling,       crouching,     and   crawling;   and

frequent overhead reaching. [Tr. 31]. The ALJ’s light work finding

was consistent with state agency physician Donna Sandler, M.D.’s

January 7, 2014, assessment that Plaintiff was not disabled and

was   capable    of   performing   light     work   with    certain   postural,

reaching, and environmental limitations. [Tr. 191-96]. The ALJ

accorded great weight to the state agency. [Tr. 37]. In conclusion,

the ALJ decided that while Plaintiff was unable to perform his

past relevant work as a coal mine bolting machine operator and a

coal mine scoop operator, he was “capable of making a successful

adjustment to other work that exists in significant numbers in the

national economy.” [Tr. 24-45]. On October 31, 2017, the ALJ’s

June 28, 2016, Decision [Tr. 24-45] became the final determination

of the Commissioner when the Appeals Council denied Plaintiff’s

request for review. [Tr. 1-6].

      Having exhausted his administrative remedies, on January 4,

2018, Plaintiff sought review through an action in this Court,

arguing in Paragraph V of his Complaint [DE 1] that Defendant’s

determination that Plaintiff was not disabled was not supported by

substantial evidence. [DE 1, at 2]. On April 19, 2018, Defendant

filed an answer contending, “Paragraph V of Plaintiff’s Complaint

states a legal conclusion to which no responsive pleading is

required. To the extent that the court deems a responsive pleading

is necessary, defendant denies paragraph V.” [DE 9, at 1]. Pursuant

                                        4
to the Court’s April 19, 2018, Standing Scheduling Order [DE 10],

Plaintiff was directed to “move for summary judgment or judgment

on the pleadings within sixty (60) days.” [DE 10, at 2].

     On June 20, 2018, instead of moving for summary judgment or

judgment on the pleadings, Plaintiff filed a Motion for Extension

of Time in Order to Submit Memorandum [DE 11] asserting, “[C]ounsel

has had to relocate this law practice which interrupted his ability

to properly prepare Mr. Mullins’ [sic] memorandum and have delayed

our ability to complete our arguments on Mr. Mullins’ [sic]

behalf.” [DE 11, at 1]. On August 13, 2018, Plaintiff filed a

Motion to Amend Complaint and Motion to Remand [DE 12], requesting

the Court allow Plaintiff “to amend its complaint to reflect that

the denial issued claim issued in 2017 was issued by an ALJ who

was not properly appointed.” [DE 12, at 1]. On March 25, 2019, the

Court granted Plaintiff’s Motion for Extension of Time in Order to

Submit Memorandum [DE 11] and denied Plaintiff’s Motion to Amend

Complaint and Motion to Remand [DE 12] because he failed to state

his argument in a non-perfunctory manner and, accordingly, waived

his argument. [DE 16]. Specifically, the Court found Plaintiff

waived his argument because instead of making a proper argument,

Plaintiff directed this Court to merely look at a United States

Supreme Court opinion, Lucia v. S.E.C., 138 S.Ct. 2044 (2018). Id.

     As will be discussed further herein, on April 10, 2019,

Plaintiff filed the present Motion for Summary Judgment [DE 17],

                                5
with an accompanying Memorandum in Support [DE 17-2]. Responding

to Plaintiff’s Motion for Summary Judgment [DE 17], on May 6, 2019,

Defendant filed a Motion for Summary Judgment [DE 19] arguing, in

summary, that Plaintiff has waived all Lucia related challenges,

and in assessing Plaintiff’s RFC, the ALJ reasonably weighed the

medical opinion evidence. [DE 19, at 7-12].

                      II. STANDARD OF REVIEW

     Pursuant to 42 U.S.C. § 405(g), a reviewing court “must affirm

the Commissioner’s conclusions absent a determination that the

Commissioner has failed to apply the correct legal standard or has

made findings of fact unsupported by substantial evidence in the

record.”   Longworth v. Comm’r Soc. Sec., 402 F.3d 591, 595 (6th

Cir. 2005) (citations omitted).       The scope of judicial review is

limited to the record itself, and the reviewing court “may not try

the case de novo, nor resolve conflicts in evidence, nor decide

questions of credibility.” Hogg v. Sullivan, 987 F.2d 328, 331

(6th Cir. 1993) (citations omitted).

     The Sixth Circuit has held that “substantial evidence exists

when a reasonable mind might accept the relevant evidence as

adequate to support a conclusion.” Warner v. Comm’r of Soc. Sec.,

375 F.3d 387, 390 (6th Cir. 2004) (citations omitted). The limited

nature of substantial evidence review prevents the reviewing court

from substituting its judgment for that of the ALJ. Rather, so

long as substantial evidence exists, the reviewing court should

                                  6
affirm the ALJ’s Decision [Tr. 24-45] “even if there is substantial

evidence in the record that would have supported an opposite

conclusion.”   Longworth,    402   F.3d   at   595   (citations   omitted).

Substantial evidence is “more than a scintilla of evidence but

less than a preponderance; it is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.”

Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)

(citations omitted).

      “In determining whether the Secretary's factual findings are

supported by substantial evidence, [the Court] must examine the

evidence in the record ‘taken as a whole . . . .’” Wyatt v.

Secretary of Health and Human Services, 974 F.2d 680, 683 (6th

Cir. 1992) (citing Allen v. Califano, 613 F.2d 139, 145 (6th Cir.

1980)). Additionally, the Court “‘must take into account whatever

in the record fairly detracts from its weight.’” Wyatt, 974 F.3d

at 683 (citing Beavers v. Secretary of Health, Educ. & Welfare,

577 F.2d 383, 387 (6th Cir. 1978). “The substantial evidence

standard presupposes that there is a ‘zone of choice’ within which

the   [Commissioner]   may   proceed    without   interference    from   the

courts.” Felisky v. Bowen, 35 F.3d 1027, 1035 (6th Cir. 1994)

(citations omitted). “If the Secretary’s findings are supported by

substantial evidence, then we must affirm the Secretary’s decision

even though as triers of fact we might have arrived at a different

result.” Elkins v. Secretary of Health & Human Services, 658 F.2d

                                    7
437, 439 (6th Cir. 1981).

                                   III. DISCUSSION

        Under the Social Security Act, the term “disability” means an

“inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment which

can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months

.   .   .   .”   42   U.S.C.   §    423(d)(1)(A).    A   five-step   sequential

evaluation process is used to determine whether a claimant is

disabled. 20 C.F.R. § 404.1520; 20 C.F.R. § 416.920. In summary,

the five-step sequential evaluation process is as follows:

        The first step is to determine whether the claimant is
        engaged in significant gainful activity. 20 C.F.R. §
        416.920(b). If not, the second step is to determine
        whether the claimant has a severe impairment, which is
        “any impairment or combination of impairments which
        significantly limits your physical or mental ability to
        do basic work activities.” § 416.920(c). If there is a
        severe impairment, the third step is to determine
        whether the impairment meets or exceeds the criteria of
        one of the listed impairments in Appendix 1. §
        416.920(d). If the claimant does not satisfy one of the
        listings, the [fourth step] is to determine whether the
        claimant's impairment prevents him from performing his
        past relevant work. § 416.920(e). If it does not, the
        claimant is found not disabled. [At the fifth step,]
        [i]f the impairment prevents a return to former work,
        the claimant's residual functional capacity must be
        determined, id., and it is then considered in
        conjunction with the claimant's age, work experience and
        education in order to ascertain whether the impairment
        or combination of impairments prevents the claimant from
        doing other work. § 416.920(f); see also Subpart P,
        Appendix 2, Tables 1–3.

Williamson v. Secretary of Health and Human Services, 796 F.2d

                                          8
146, 149 (6th Cir. 1986); see also 20 C.F.R. § 404.1520; 20 C.F.R.

§ 416.920.

     The claimant “bear[s] the burden at step one of showing that

he is not working, at step two that he has a medically severe

impairment or combination of impairments, and at step four that

the impairment prevents him from performing his past work.” Bowen

v. Yuckert, 482 U.S. 137, 146 n. 5 (1987). “[T]he Secretary bears

the burden of proof at step five, which determines whether the

claimant   is   able   to   perform   work   available   in   the   national

economy.” Id.

     Since the Parties’ cross Motions for Summary Judgment [DE 17;

R. 19] concern the same facts, the Court will consider the Parties’

Motions [DE 17; R. 19] together. The issues presently before the

Court are whether Plaintiff has waived all Lucia related challenges

and whether the ALJ’s Decision [Tr. 24-45] was supported by

substantial evidence. [DE 17-2; DE 19]. The only step at issue is

step five.

    A. WHETHER PLAINTIFF HAS WAIVED LUCIA-RELATED CHALLENGES

     As previously mentioned, the Court denied Plaintiff’s Motion

to Amend Complaint and Motion to Remand [DE 12] because Plaintiff

waived his Lucia-based argument that the ALJ who denied Plaintiff’s

claim was not properly appointed. [DE 16]. Despite the Court

denying this argument as waived, Plaintiff attempts to reassert it

by again claiming, “[T]he denial decision here was rendered by an

                                      9
ALJ who was not properly appointed under the Appointment Clause

when she made this denial decision in Plaintiff’s case.” [DE 17-

2, at 7]. Once again, Plaintiff fails to make an argument in a

non-perfunctory     manner.   Instead,    Plaintiff     insists    SSR   17-1p

“directly applies herein” and “clearly undercuts” the Court’s

previous ruling on Plaintiff’s Lucia-based argument, but Plaintiff

chooses not to explain how SSR 17-1p either “directly applies

herein” or why it “clearly undercuts” the Court’s previous ruling

regarding Lucia and whether the ALJ was properly appointed. Id. at

1,   7    (citing   SSR   17-1p,   2017   WL   898573   (Mar.     1,   2017)).

Accordingly, the Court will find Plaintiff’s arguments related to

Lucia and SSR 17-1p are waived and reminds Plaintiff, “[I]ssues

adverted to in a perfunctory manner, unaccompanied by some effort

at developed argumentation, are deemed waived. It is not sufficient

for a party to mention a possible argument in the most skeletal

way, leaving the court to . . . put flesh on its bones.”               Vasquez

v. Astrue, No. 6:12–CV–125–KSF, 2013 WL 1498895, at *6 (E.D. Ky.

Apr. 11, 2013) (citing McPherson v. Kelsey, 125 F.3d 989, 995–96

(6th Cir. 1997)); see also Hollon ex rel. Hollon v. Comm’r of Soc.

Sec., 447 F.3d 477, 491 (6th Cir. 2006).

     B. WHETHER THE ALJ’S DECISION WAS SUPPORTED BY SUBSTANTIAL
                              EVIDENCE

         In reaching her June 28, 2016, Decision [Tr. 24-45], the ALJ

“accord[ed] little weight to the opinions of Dr. Gilbert in his


                                     10
medical Source Statement because his treatment notes are not

consistent or supported with the doctor’s [March 30, 2015] medical

source statement.” [Tr. 37 (citing [Tr. 658-61])]. In addition to

Dr.   Gilbert’s    conclusion      that     found    Plaintiff’s       conditions

rendered    him   “disabled    from   any    occupation,”      [Tr.    661],   Dr.

Gilbert’s    opined     in   his   Source    Statement      [Tr.   658-61]     that

Plaintiff could do the following: work no more than one (1) hour

a day; stand no more than two (2) hours during an eight-hour work

day; sit no more than two (2) hours during an eight-hour work day;

lift no more than ten (10) pounds; lift no more than five (5)

pounds on a frequent basis; bend occasionally; manipulate his right

and left hand occasionally; need to elevate his legs frequently

during an eight-hour work day; squat occasionally; never crawl;

never climb; occasionally reach above shoulder level; and require

a sit/stand option. [Tr. 658-60]. Also, Dr. Gilbert found Plaintiff

was totally restricted from the following: unprotected heights;

moving machinery; marked changes in temperature and humidity;

driving an automobile and/or equipment; and exposure to dust,

fumes, and gases. [Tr. 658-60].

      Plaintiff    is   correct    that     Dr.   Gilbert    treated    Plaintiff

shortly after his February 14, 2012, injuries and continued to do

so for quite some time thereafter, and the ALJ’s April 13, 2015,

Decision [Tr. 199-209] gave great weight to Dr. Gilbert’s March

30, 2015, Source Statement [Tr. 658-61]. [DE 17-2, at 7]. However,

                                       11
the February 2, 2016, Appeals Council remanded the ALJ’s April 13,

2015, Decision [Tr. 199-209], finding, “Dr. Gilbert’s earliest

treatment notes are not consistent with the doctor’s medical source

treatment,”     and   “Dr.   Gilbert’s      opinion   is     not   substantiated

throughout the period at issue and does not warrant the great

weight afforded to it in the decision.” [Tr. 213]. Specifically,

the   Appeals    Council     found   that    Dr.    Gilbert’s      finding   that

Plaintiff’s impairments would cause him to miss “‘most days’ of

work per month” was not supported by Dr. Gilberts previous notes

indicating the following: Plaintiff’s neck and back pain gradually

developed and medication had been effective in treating the pain;

Plaintiff “had normal lumbar range of motion, normal strength and

reflexes, and intact sensation;” Plaintiff “had a normal gait, was

able to stand without difficulty, and straight leg raise testing

was negative bilaterally;” and Plaintiff denied having “fatigue,

sleep problems, difficulty concentrating, or other symptoms that

might account for the missed-work limitation.” [Tr. 213 (citing

[Tr. 547; 549-51, 553-54])]. The Appeals Council further found

that Plaintiff’s missed-work limitation was not supported by the

evidence because Dr. Ballard Wright, another one of Plaintiff’s

treating physicians, noted that Plaintiff’s “pain medications were

keeping him under reasonable control and allowing him to stay

active;   the    [Plaintiff]    desired      no    change,    he    was   overall

reasonably happy with how he was doing, and he denied significant

                                      12
medication side effects . . . .” [Tr. 213 (citing [Tr. 645-46])].

     Plaintiff posits that the ALJ’s choice to reverse her earlier

decision to give Dr. Gilbert’s opinions in his Source Statement

[Tr. 658-61] great weight and instead give Dr. Gilbert’s opinions

little weight “is arbitrary and unsupported by the medical evidence

in the record.” [DE 17-2, at 7]. Plaintiff further asserts that

Dr. Gilbert and Dr. Wright’s opinions “expressly detail and qualify

a narrative summation of all the medical treatment, testing, medial

review and informed medical assessments of Mr. Mullins to be

evidentially compelling. Given Dr. Gilbert’s unique perspective,

giving controlling weight to the primary treating physician is

most apropos.” Id. at 7-8. In sum, Plaintiff argues the following:

     Because the ALJ failed to properly weigh the medical
     opinions of all of Plaintiff’s treating physicians in
     accord with 20 C.F.R. § 404.1527, and failed to provide
     “good reasons” for refusing to give Dr. Gilbert and
     Wright2, Mr. Mullins’ treating surgical and pain
     physician, true controlling weight and that failure
     suggests that the ALJ failed to properly apply the
     treating physician rule set forth in 20 C.F.R. § 404.1527
     and delineated in Wilson v. Commissioner of Social
     Security, 378 F. 2d 541, 544 (6th Cir. 2004). This ALJ’s
     intentional   circumvention    of   agency    rules   and
     regulations denotes a lack of substantial evidence and

2 There are two Dr. Wrights in this case, Dr. Ballard Wright and
Dr. Peter Wright, and both doctors work in the same office.
Plaintiff fails to specify which Dr. Wright the ALJ refused to
give controlling weight. However, since Plaintiff’s earlier
assertion that “[Plaintiff’s] chronic severe pain is supported by
the uncontested medical records from Dr. Ballard Wright’s Pain
Clinic in Lexington, KY” cites only to treatment notes from Dr.
Peter Wright, the Court will construe that Plaintiff’s argument is
referring to Dr. Peter Wright. [DE 17-2 (citing [Tr. 46-56, 475-
77, 640-57, 669-689])].
                                13
      would warrant reversal and remand with appropriate
      instructions. Cole v. Astrue, 661 F. 3d 931,937 (6th
      Cir. 2011).

[DE 17-2, at 8].

      Federal      regulations      provide      that    the       Social   Security

Administration makes disability determinations based on “all the

evidence    in    [the]    case    record.”     20   C.F.R.    §    404.1520(a)(3).

Furthermore, the Social Security Administration is to “always

consider the medical opinions in [the] case record together with

the rest of the relevant evidence [they] receive.” 20 C.F.R. §

404.1527(b). “In evaluating the intensity and persistence of [a

claimant’s] symptoms, [the Administration] consider[s] all of the

available      evidence    from    [a     claimant’s]     medical      sources     and

nonmedical       sources   about    how    [a    claimant’s]       symptoms    affect

[them].” 20 C.F.R. § 404.1529(c)(1).

      Regarding how much weight the Administration gives medical

opinions, treating sources’ medical opinions are given controlling

weight   “on     the   issue(s)    of   the     nature   and   severity       of   your

impairment(s)” unless the treating sources’ medical opinions are

not   “well-supported        by     medically        acceptable      clinical       and

laboratory diagnostic techniques and [are] not [consistent] with

the other substantial evidence in your case record.” 20 C.F.R. §




                                          14
404.1527(c)(2).3 When a treating source’s opinion is not given

controlling weight, “the ALJ, in determining how much weight is

appropriate, must consider a host of factors, including the length,

frequency, nature, and extent of the treatment relationship; the

supportability and consistency of the physician's conclusions; the

specialization of the physician; and any other relevant factors.”

Rogers, 486 F.3d at 242 (citing Wilson, 378 F.3d at 544). Even

when the treating source’s opinion is not entitled to controlling

weight, there remains a rebuttable presumption “that the opinion

of a treating physician is entitled to great deference.” Id.

(citing SSR 96-2p, 1996 WL 37188, at *4 (July 2, 1996) (“‘In many

cases, a treating source's medical opinion will be entitled to the

greatest weight and should be adopted, even if it does not meet

the test for controlling weight.’”)). “[T]he ALJ must provide ‘good

reasons’ for discounting treating physicians' opinions, reasons

that are ‘sufficiently specific to make clear to any subsequent

reviewers the weight the adjudicator gave to the treating source's

medical opinion and the reasons for that weight.’” Id. (quoting

SSR   96-2p,   1996   WL   37188,   at   *5);   see   also   20   C.F.R.   §

404.1527(c)(2) (“We will always give good reasons in our notice of




3 Medical opinions for claims filed on or after March 27, 2017 will
be evaluated differently. 20 C.F.R. § 404.1520c; 82 Fed. Reg. 5844
(Jan. 18, 2017).
                                    15
determination or decision for the weight we give your treating

source’s medical opinion.”).

        Here, as previously mentioned, the reason the ALJ accorded

little weight to Dr. Gilbert’s opinions in his Source Statement

[Tr. 658-61], which found Plaintiff to be disabled from holding

any occupation due to severe limitations that would cause him to

miss work most days, is “because his treatment notes are not

consistent or supported with the doctor’s [March 30, 2015] medical

source statement.” [Tr. 37 (citing [Tr. 658-61])]. Both the Appeals

Council and ALJ found, Dr. Gilbert’s treatment notes do not support

his later opinions that Plaintiff was unable to hold any occupation

and had severe limitations. Throughout Dr. Gilbert’s January 28,

2013 to October 28, 2013, treatment of Plaintiff, Dr. Gilbert

consistently found the following: Plaintiff gradually developed a

work injury that caused pain in both his neck and arm; Plaintiff

stated    physical    therapy   did   not       relieve   the   pain,    but   pain

medication was effective in treating the pain; Plaintiff had normal

cervical range of motion in his neck, mildly reduced cervical spine

range of motion, normal thoracic spine range of motion, normal

lumbar range of motion, restricted range of motion in his right

upper    extremity,    normal   range      of    motion   in    his    left    upper

extremity, and       normal range of motion in both his left and right

lower    extremity;    Plaintiff   had     normal    reflexes,        normal   joint

stability, intact sensation, and normal muscle strength, tone, and

                                      16
bulk; Plaintiff had a normal gait, was able to stand without

difficulty,      and    straight        leg    raise    testing      was        negative

bilaterally; and Plaintiff denied having fatigue, sleep problems,

incoordination,        difficulty       concentrating,      memory         or    speech

difficulties, loss of balance, back pain or spasms, leg pain, joint

pain, anxiety, depression, confusion, or other symptoms that might

account for Dr. Gilbert’s missed-work limitation determination.

[Tr. 508-12, 516-19, 558-61, 563-66]. Dr. Gilbert’s treatment of

Plaintiff did not end on October 28, 2013. On May 5, 2014, Dr.

Gilbert saw Plaintiff and found Plaintiff had a mildly reduced

range of motion of his cervical spine, paraspinal muscle weakness,

restricted range of motion of his right upper extremity, limb

weakness, normal reflexes, and normal gait. [Tr. 636-39].

     While      Plaintiff’s      conditions      appeared    to   have          worsened

between his October 28, 2013, visit and his May 5, 2014, visit

with Dr. Gilbert, Dr. Gilbert’s treatment notes still do not

support his later opinions that Plaintiff would miss work “most

days,” was “occupationally disabled from any occupation,” and

exhibited “[f]unctional limitations less than sedentary.” [Tr.

658-61]. Moreover, Dr. Gilbert presents no other evidence to

support such opinions and provides no explanation for why his

opinions   in    his    Source     Statement     [Tr.     658-661]     diverged       so

drastically      from    his     treatment       notes.     See   20       C.F.R.      §

404.1527(c)(3)     (“The    more    a    medical   source     presents          relevant

                                          17
evidence to support a medical opinion, particularly medical signs

and laboratory findings, the more weight we will give that medical

opinion. The better an explanation a source provides for a medical

opinion, the more weight we will give that medical opinion.”);

Buxton v. Halter, 246 F.3d 762, 773 (6th Cir. 2001) (quoting Cohen

v. Secretary of Health & Human Servs., 964 F.2d 524, 528 (6th Cir.

1992) (“the ALJ ‘is not bound by conclusory statements of doctors,

particularly where they are unsupported by detailed objective

criteria and documentation.’”)); Cutlip v. Sec’y of Health & Human

Servs., 25 F.3d 284, 287 (6th Cir. 1994) (citing Young v. Secretary

of Health & Human Servs., 925 F.2d 146, 151 (6th Cir. 1990)

(“[Treating physicians’] opinions are only accorded great weight

when they are supported by sufficient clinical findings and are

consistent with the evidence.”)).

      Not only does Dr. Gilbert fail to support his opinions, none

of   Plaintiff’s     other    doctors    found    him   to    have   the     severe

limitations    Dr.   Gilbert       suggested.    Between     May   21,    2013   and

February 24, 2015, Dr. Peter Wright and Dr. Ballard Wright treated

Plaintiff. [Tr. 640-57]. On August 19, 2014, Dr. Peter Wright—not

Dr. Ballard Wright, as the Appeals Council mistakenly stated—found

Plaintiff’s pain medications were keeping Plaintiff’s pain “under

reasonable    control”       and   allowing     Plaintiff     to   stay    active,

Plaintiff     “desire[d]      no    change,”     Plaintiff     was       “[o]verall

reasonably happy with how he [was] doing,” Plaintiff had normal

                                        18
gait,    strength,   reflexes,   and    sensation   to   light   touch,   and

Plaintiff was “[d]oing relatively well on current regimen.” [Tr.

640-46]. However, when the Appeals Council reversed the ALJ’s

earlier Decision [Tr. 199-209] finding Plaintiff to be disabled,

the Appeals Council only considered the August 19, 2014, visit

Plaintiff had with Dr. Peter Wright and ignored both Dr. Peter

Wright and Dr. Ballard Wright’s subsequent visits with Plaintiff,

which the Court will discuss further.

        On January 27, 2015, Plaintiff visited Dr. Ballard Wright and

exhibited increased pain, antalgic gait, and restricted range of

motion of both the cervical and lumbar spine, but he maintained

normal sensation and muscle strength and tone. [Tr. 648-51]. While

Plaintiff’s pain increased, it was due to Plaintiff not having any

prescriptions for pain medication between October 2014 and his

January 27, 2015, visit. [Tr. 648]. On February 24, 2015, when

Plaintiff visited Dr. Peter Wright again, Plaintiff’s “pain [was]

better controlled with resuming his previous medication.” [Tr.

653]. During Plaintiff’s February 24, 2015, visit with Dr. Peter

Wright, Dr. Peter Wright found Plaintiff “capable of performing

activities of daily living,” had normal quality of sleep, had

antalgic gait, had a restricted range of motion of the lumbar spine

with flexion and extension, and had normal sensation and muscle

strength and tone. [Tr. 653-656]. Plaintiff also reported that he



                                       19
had been repairing his water lines, albeit with some difficulty.

[Tr. 653].

       On March 31, 2015, one day after Dr. Gilbert completed his

Source Statement [Tr. 658-661], Dr. Peter Wright found Plaintiff’s

gait to be normal. [Tr. 687]. Aside from the improvement in

Plaintiff’s gait, his condition remained the same as his previous

visit.   [Tr.    686-89].   On   May   26,   2015,   Dr.   Peter   Wright   saw

Plaintiff and found he was “essentially unchanged” since his last

visit, his medication “[was] [w]orking well for him with no side

effects,” he had a normal gait, and both his cervical and lumbar

spine range of motion were restricted with flexion and extension.

[Tr. 682-85]. On July 21, 2015, Plaintiff visited Dr. Peter Wright

again, and Dr. Peter Wright found Plaintiff was “essentially

unchanged” since his most recent visit, including Plaintiff having

a normal gait, and “[was] able to be fairly active, and is pleased

wit[h] how he [was] doing.” [Tr. 678-79]. During Plaintiff’s

September 22, 2015, visit, Dr. Peter Wright Plaintiff had antalgic

gait, but despite him stating, “Bad day. I have to use cane,” Dr.

Peter Wright curiously noted, “The patient has antalgic gait

doesn’t use assistive devices.” [Tr. 675-76]. Also, during the

September 22, 2015, visit, Dr. Peter Wright found that while

Plaintiff’s cervical spine range of motion remained restricted

with   flexion    and   extension,     Plaintiff’s   lumbar   spine   had   no

limitation in range of motion. [Tr. 676]. On November 24, 2015,

                                       20
Plaintiff visited Dr. Peter Wright, and Plaintiff’s pain was

“essentially unchanged,” he stated his intent to see Dr. Gilbert

to inquire about a possible back surgery, and had a normal gait

and restricted range of motion with flexion and extension of his

lumbar spine. [Tr. 669-73].

     In   January   2016,   Plaintiff   underwent   a   lumbar   spine

fusion/decompression surgery. [Tr. 664-68, 698-708]. On January

27, 2016, in a post-operation visit, Dr. Gilbert noted Plaintiff

was “doing remarkably well . . . his symptoms and signs are

decreased.” [Tr. 693]. On March 11, 2016, Juanita Hughes, D.O.

also reported Plaintiff was “doing pretty well” after his surgery.

[Tr. 698]. On May 3, 2016, Plaintiff visited Dr. Peter Wright for

the last time that is available in the record, and Dr. Peter Wright

noted that Plaintiff was “[d]oing pretty well from surgery, but

still with significant pain. Med[ications] allow him to be more

active, but feels pain has been worse lately in part due to

weather.” [Tr. 47]. During the May 3, 2016, visit, Plaintiff had

antalgic gait and normal muscle strength and tone. Id.

     Not only are Dr. Gilbert’s opinions in his Source Statement

[Tr. 658-61] far more dire than his previous treatment notes and

the reports of other doctors in the record, it is inconsistent

with Plaintiff’s own statements in the record. Wright v. Sullivan,

No. 91-5992, 1992 WL 75218, at *5 (6th Cir. Apr. 15, 1992) (finding

the Secretary’s decision to give deference to one doctor’s opinion

                                 21
over another was justified where the latter doctor’s opinion “was

supported by no clinical findings and contradicted by claimant's

own statements”). In addition to Plaintiff’s statements that have

previously      been   mentioned    herein,    Dr.    Gilbert’s     opinion     that

Plaintiff could lift no more than ten (10) pounds, [Tr. 659], is

contradicted by Plaintiff’s later testimony that prior to his

January 2016 surgery that he could lift fifteen (15) or (20)

pounds, [Tr. 96]. Moreover, Dr. Gilbert’s opinion that Plaintiff

could    only    occasionally      use   his   right     and     left   hands    for

manipulation, [Tr. 659], is contradicted by Plaintiff’s December

27,   2013,     function   report,       wherein     Plaintiff    denied   having

difficulty using his hands, [Tr. 440].

        After reviewing the whole record, the Court finds there is

substantial evidence to support the ALJ’s decision to accord Dr.

Gilbert’s opinions in his Source Statement [Tr. 658-61] little

weight due to Dr. Gilbert’s opinions being inconsistent with his

earlier treatment notes and unsupported by evidence. Furthermore,

the ALJ’s summation of the evidence, treatment notes, and medical

opinions, along with her explanation that Dr. Gilbert’s opinions

were inconsistent and unsupported, were sufficiently specific to

explain the weight given to Dr. Gilbert’s opinions and the reasons

for giving that weight. See Rogers, 486 F.3d at 242 (quoting SSR

96-2p, 1996 WL 37188, at *5). While the treatment notes from Dr.

Peter Wright and Dr. Ballard Wright show Plaintiff’s medical

                                         22
conditions changed over time—sometimes for the better, sometimes

for the worse—Dr. Gilbert’s treatment notes, even those from May

5, 2014, do not support him finding Plaintiff to have such severe

limitations as described in Dr. Gilbert’s March 30, 2015, Source

Statement [Tr. 658-661]. Even if the Court may have given Dr.

Gilbert’s   opinions   different   weight   than    the   ALJ,   the   ALJ’s

Decision [Tr. 24-45] must be affirmed because it was supported by

substantial     evidence,   and    she   provided    good    reasons     for

discounting Dr. Gilbert’s opinions. Longworth, 402 F.3d at 595

(citations omitted); Kyle v. Comm’r of Soc. Sec., 609 F.3d 847,

854-55 (6th Cir. 2010) (“Even if this Court might have reached a

contrary conclusion of fact, the Commissioner’s decision must be

affirmed so long as it is supported by substantial evidence.”).

     Regarding the ALJ’s alleged refusal to give Dr. Peter Wright’s

opinions controlling weight, there is no indication in the ALJ’s

Decision [Tr. 24-45] that the ALJ did not give Dr. Peter Wright’s

opinions controlling weight. The ALJ certainly considered Dr.

Peter Wright’s treatment notes throughout her Decision [Tr. 24-

45]. However, Plaintiff fails to cite to any medical opinion, as

defined in 20 C.F.R. § 404.1527(a)(1), that was drafted by Dr.

Peter Wright.    20 C.F.R. § 404.1527(a)(1) (“Medical opinions are

statements from acceptable medical sources that reflect judgments

about the nature and severity of your impairment(s), including

your symptoms, diagnosis and prognosis, what you can still do

                                    23
despite     impairment(s),       and        your   physical       or         mental

restrictions.”). While there are many treatment notes from Dr.

Peter Wright in the record, there is no source statement or other

document from Dr. Peter Wright describing Plaintiff’s prognosis,

what    Plaintiff   can   do    despite      his   impairments,        and    what

restrictions Plaintiff may have. Since there is no medical opinion

from Dr. Peter Wright present in the record, as there is from Dr.

Gilbert, the ALJ was not required to provide good reasons for

refusing to give Dr. Peter Wright’s opinion controlling weight.

                               IV. CONCLUSION

       For the foregoing reasons, the Court, having considered the

matter fully, and being otherwise sufficiently advised,l

       IT IS ORDERED as follows:

       (1) Plaintiff’s Motion for Summary Judgment [R. 17] is DENIED;

       (2) Defendant’s Motion for Summary Judgement [R. 19] is

GRANTED;

       (3) Defendant Commissioner’s decision denying Plaintiff’s

disability claim is AFFIRMED;

       (4) This matter is DISMISSED and STRICKEN FROM THE COURT’S

ACTIVE DOCKET; and

       (5) Judgment in favor of the Defendant will be                    ENTERED

separately.

       This the 18th day of September, 2019.



                                       24
25
